Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

	
	
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No:16/813,644, filed on 03/09/2020 with a priority date on 03/10/2019.
In response to the restriction requirement, the Applicant elected to Group II, Claims 3-20.
Claims 3-20 are pending and presented for examination.
This action has been made NON-FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karageorgos, US Patent Application No.: 20100180213.
Claim 3:
Karageorgos discloses a method of processing and managing posters associated with one or more conference sessions (See Abstract & Paragraph 0015), comprising: 
(See Paragraph 0061), a request from a client coupled to the portal server (See Paragraph 0061), the request relating to at least one function or operation of a poster management and delivery system (See Figure 5A/5B & Paragraphs 0076 & 0130); 
in response to the request corresponding to a request to create a poster session portal associated with a conference session (“Poster generation tool 302 is designed to enable easy and fast creation, as well as shipment and delivery of professional looking documents, such as scientific posters.” See Figure 5A/5B & Paragraph 0057, 0072, 0076, 0113), sending a page containing an administrator portal creation interface from the portal server to the client (“generally administered by a different entity who is hosting a different scientific conference.” See Figure 5A/5B & Paragraphs 0061, 0067-0068 & 0076);
receiving poster session portal definitions in the administrator portal creation interface (“generally administered by a different entity who is hosting a different scientific conference.” See Figure 5A/5B & Paragraphs 0067-0068 & 0076); 
transmitting poster session portal data indicative of the poster session portal definitions from the client to the portal server (“transmitting it in a manner that is substantially secure. Such document, upon being printed, can be optionally mailed for presentation to a venue such as a show, conference or seminar. The saved document can optionally be converted to a number of digital formats, such as PDF, SVG, EPS, HTML, XML, RTF, JPEG, BMP, PNG, GIF, TIFF, Word doc, ODF, RTF, TEX, TXT, MIF, PCL, and transmitted electronically to the location where it will be presented, such as a show, conference or seminar.” See Paragraphs 0061, 0144-0146); 
and processing the poster session portal data on the portal server (See Paragraph 0061) to create the poster session portal, the poster session portal corresponding to a platform for poster submitters to submit poster data associated with posters (“for the researcher/scientist who is planning to attend an event where their work will be presented as an e-poster, a specially designed submission form is also available, which the user may use to submit the poster to the event organization and/or reviewing committee.” See Paragraph 0134).
Claim 4:
Karageorgos discloses in response to the request corresponding to a request to manage poster session portal join requests associated with the poster session portal (“the disclosed system can connect with a central server managing a conference or other event, for easy electronic submission of a poster to the event organizing committee.” See Paragraph 0130), sending a page containing an administrator portal management interface from the portal server (See Paragraph 0061) to the client (“generally administered by a different entity who is hosting a different scientific conference.” See Paragraphs 0067-0068); managing the poster session (“the disclosed system can connect with a central server managing a conference or other event, for easy electronic submission of a poster to the event organizing committee.” See Paragraph 0130) portal join requests on the administrator portal management interface (“generally administered by a different entity who is hosting a different scientific conference.” See Paragraphs 0067-0068); transmitting information (“transmitting it in a manner that is substantially secure. Such document, upon being printed, can be optionally mailed for presentation to a venue such as a show, conference or seminar. The saved document can optionally be converted to a number of digital formats, such as PDF, SVG, EPS, HTML, XML, RTF, JPEG, BMP, PNG, GIF, TIFF, Word doc, ODF, RTF, TEX, TXT, MIF, PCL, and transmitted electronically to the location where it will be presented, such as a show, conference or seminar.” See Paragraphs 0061, 0144-0146) associated with the management of the poster (“the disclosed system can connect with a central server managing a conference or other event, for easy electronic submission of a poster to the event organizing committee.” See Paragraph 0130) session portal join requests from the client to the portal server (See Paragraph 0061); and storing the information associated with the management of the poster (“the disclosed system can connect with a central server managing a conference or other event, for easy electronic submission of a poster to the event organizing committee.” See Paragraph 0130) session portal join requests on a memory device associated with the portal server (See Paragraph 0061).
Claim 5:
Karageorgos discloses wherein managing the poster session portal join requests (“the disclosed system can connect with a central server managing a conference or other event, for easy electronic submission of a poster to the event organizing committee.” See Paragraph 0130) includes evaluating the poster session portal join requests based on one or more criterion, and accepting or rejecting the poster session portal join (“accepting the set of rules, guidelines or restrictions via the one of the methods presented in one or more of the preceding paragraphs, or a substantially similar method, and applying a series of steps to check validity of transmitted content in terms of the desired set of rules, guidelines or restrictions.” See Paragraphs 0144 & 0146).
Claim 6:
Karageorgos discloses wherein the criterion is set by an administrator of a poster session portal on the poster management and delivery system (“the disclosed system can connect with a central server managing a conference or other event, for easy electronic submission of a poster to the event organizing committee.” See Paragraph 0130).
Claim 7:
Karageorgos discloses wherein the criterion includes at least one of email address and institution name (“academic institutions” See Paragraphs 0129 & 0134).
Claim 8:
Karageorgos discloses for the poster session portal join requests that are accepted, requesting additional information associated with posters associated with the accepted poster session portal join requests (See Paragraph 0122).
Claim 9:
Karageorgos discloses in response to the request corresponding to a request from the poster submitters to submit poster data (“the poster author has already submitted an abstract or paper to a conference or a journal scientific committee, for scientific reviewing” See Paragraph 0074), sending a page containing a poster submitter interface (“the poster author has already submitted an abstract or paper to a conference or a journal scientific committee, for scientific reviewing” See Paragraph 0074) from the portal server to the client (See Paragraph 0061); receiving at least a title and an abstract of a poster for submission (“the poster author has already submitted an abstract or paper to a conference or a journal scientific committee, for scientific reviewing” See Paragraph 0074) in the poster submitter interface (“Specifically, in addition to specifying that there needs to be a title and authors and affiliations, there is required to be six (6) content sections having the content section titles Abstract, Introduction, Methods, Results, Discussion, and References.” See Paragraphs 0057, 0060, 0081-0082); transmitting the title and the abstract of the poster (“Specifically, in addition to specifying that there needs to be a title and authors and affiliations, there is required to be six (6) content sections having the content section titles Abstract, Introduction, Methods, Results, Discussion, and References.” See Paragraphs 0057, 0060, 0081-0082) from the client to the portal server (See Paragraph 0061); and evaluating the title and the abstract of the poster (“Specifically, in addition to specifying that there needs to be a title and authors and affiliations, there is required to be six (6) content sections having the content section titles Abstract, Introduction, Methods, Results, Discussion, and References.” See Paragraphs 0057, 0060, 0081-0082) on the portal server (See Paragraph 0061) to determine if the title and abstract are acceptable (“Specifically, in addition to specifying that there needs to be a title and authors and affiliations, there is required to be six (6) content sections having the content section titles Abstract, Introduction, Methods, Results, Discussion, and References.” See Paragraphs 0057, 0060, 0081-0082).
Claim 10:
Karageorgos discloses wherein the title and the abstract are received from one or more input devices associated with the poster submitters (“Specifically, in addition to specifying that there needs to be a title and authors and affiliations, there is required to be six (6) content sections having the content section titles Abstract, Introduction, Methods, Results, Discussion, and References.” See Paragraphs 0057, 0060-0063; 0081-0082).
Claim 11:
Karageorgos discloses wherein the title and the abstract are determined to be acceptable if the title and the abstract meet one or more criterion (“Specifically, in addition to specifying that there needs to be a title and authors and affiliations, there is required to be six (6) content sections having the content section titles Abstract, Introduction, Methods, Results, Discussion, and References.” See Paragraphs 0057, 0060-0063; 0081-0082).
Claim 12:
Karageorgos discloses wherein the criterion is set by an administrator of a poster session portal on the poster management and delivery system (“generally administered by a different entity who is hosting a different scientific conference.” See Paragraphs 0067-0068 & 0130).
Claim 13:
(“Specifically, in addition to specifying that there needs to be a title and authors and affiliations, there is required to be six (6) content sections having the content section titles Abstract, Introduction, Methods, Results, Discussion, and References.” See Paragraphs 0057, 0060-0063; 0081-0082).
Claim 14:
Karageorgos discloses wherein the additional information includes at least one of: author of the poster, contact information of the author, research sponsor, research advisor, and embargo date (“the names of authors and affiliations and identify the different authors and affiliations, and separate them from each other while matching each author with their corresponding affiliation.” See Figure 5C & Paragraphs 0023-0024 & 0083).
Claim 15:
Karageorgos discloses receiving the additional information from the client (“All information regarding the classification as well as additional information is included in descriptive data that escort each template (metadata).” See Paragraphs 0108-0109); transmitting the additional information (“All information regarding the classification as well as additional information is included in descriptive data that escort each template (metadata).” See Paragraphs 0108-0109); from the client to the portal server (See Paragraph 0061); processing the additional information (“All information regarding the classification as well as additional information is included in descriptive data that escort each template (metadata).” See Paragraphs 0108-0109) on the portal server (See Paragraph 0061) to determine if a satisfactory poster submission has been achieved (“each poster satisfying a respective prepared configuration guideline” See Paragraph 0103); and in response to determining that a satisfactory poster submission has been achieved, saving the title and the abstract of the poster (“the poster author has already submitted an abstract or paper to a conference or a journal scientific committee, for scientific reviewing” See Paragraph 0074), and the additional information relating to the poster (“All information regarding the classification as well as additional information is included in descriptive data that escort each template (metadata).” See Paragraphs 0108-0109), on a memory device associated with the portal server (See Paragraph 0061).
Claim 16:
Karageorgos discloses wherein the method further comprises: in response to determining that a satisfactory poster submission has been achieved, assigning a poster number to the poster, and/or sending one or more messages to the client relating to the poster submission (“A number of posters are printed” See Paragraph 0115).
Claim 17:
Karageorgos discloses wherein the title and the abstract of the poster (“Specifically, in addition to specifying that there needs to be a title and authors and affiliations, there is required to be six (6) content sections having the content section titles Abstract, Introduction, Methods, Results, Discussion, and References.” See Paragraphs 0057, 00600081-0082), and the additional information relating to the poster (“All information regarding the classification as well as additional information is included in descriptive data that escort each template (metadata).” See Paragraphs 0108-0109), are saved as image files (“transmitting it in a manner that is substantially secure. Such document, upon being printed, can be optionally mailed for presentation to a venue such as a show, conference or seminar. The saved document can optionally be converted to a number of digital formats, such as PDF, SVG, EPS, HTML, XML, RTF, JPEG, BMP, PNG, GIF, TIFF, Word doc, ODF, RTF, TEX, TXT, MIF, PCL, and transmitted electronically to the location where it will be presented, such as a show, conference or seminar.” See Paragraphs 0061, 0144-0146), and the method further comprises: transferring the image files from the portal server (See Paragraph 0061 & 0142) to an archive server (See Paragraph 0061) for later access by one or more users of the poster management and delivery system (“the user can access the web site of the provider of the poster generation tool 302 and receive updates to the PCRIO database. As another option of the provider of the poster generation tool 302 can push PCRIO updates to the user's computer 304, similar to the way that antivirus programs are updated and operating system patches are delivered” See Paragraphs 0069 & 0130).
Claim 18:
Karageorgos discloses wherein the one or more users include at least one of an administrator (“generally administered by a different entity who is hosting a different scientific conference.” See Paragraphs 0067-0068), a poster submitter (“the poster author has already submitted an abstract or paper to a conference or a journal scientific committee, for scientific reviewing” See Paragraph 0074), and a poster viewer (See Paragraphs 0067-0068 & 0074).
Claim 19:
Karageorgos discloses in response to the request corresponding to a request from a poster searcher to search poster data (“the system is very flexibly in that it allows the time period used for "recent posters" searching to be adjust by the user” See Paragraph 0142), sending a page containing an archive server interface from the portal server to the client (See Paragraph 0061); receiving one or more keywords relating to the search in the archive server interface (See Paragraph 0124 & 0142); providing the keywords (See Paragraph 0124) to an archive server coupled to at least one of the portal server and the client (See Paragraph 0061); searching a memory device associated with the archive server for poster data relating to the keywords (“The system is very flexibly in that it allows the time period used for "recent posters" searching to be adjust by the user. The disclosed application provides the flexibility to search and filter among existing posters with user-defined criteria.” See Paragraph 0124 & 0142); and providing the poster data to the client (See Paragraph 0061).
Claim 20:
Karageorgos discloses wherein the poster data is provided in one more image files (See Paragraphs 0092 & 0108) on the memory device (See Paragraphs 0145-0147).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burgel, (US 20020029236) discloses a system for processing scientific posters over a global network enables users to generate professionally-prepared posters conveniently and at reasonable costs. The system enables a user to select design parameters for the poster, and after establishing design criteria and uploading substantive data to be included in the poster, the scientific poster is generated for user review and subsequent delivery. Delivery can be effected via one or more vehicles according to user preference. Electronic poster components facilitate display, archiving, cross-referencing and dissemination of scientific posters and enable the incorporation of more detailed drill-down data access or links to helpful supplementary information. The data uploaded from the user for processing the scientific posters may be stored by searchable database categories, such as author(s), subject matter, conference, date, etc. In this manner, the electronic poster in either its basic format or in drill-down and/or dynamic format allows for "virtual" poster sessions, wherein E-posters can be searched on a poster by poster basis according to one or more of the database categories.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 14, 2022